STOCK ISSUANCE AGREEMENT STOCK ISSUANCE AGREEMENT dated the 10th day of September, 2010 BETWEEN: AMERICAN POWER CORP., a Nevada domestic corporation, with offices at 16 Market Square Centre, 1400 16th Street, Ste 400, Denver CO 80202, USA(hereinafter, the "Company") AND: BLACK SANDS HOLDINGS INC., a corporation organized under the laws of the Marshall Islands, with registered address on Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 (hereinafter, the "Subscriber") NOW THEREFORE THIS STOCK ISSUANCE AGREEMENT (“Agreement”) WITNESSES that the parties hereto agree as follows: ARTICLE 1 – DEFINITIONS Section 1.1. Definitions. When used in this Agreement (including the recitals and schedules hereto) or in any amendment hereto, the following terms shall, unless otherwise expressly provided, have the meanings assigned to them herein: · “Banking Day” shall mean any day other than a Saturday, Sunday, public holiday under the laws of the State of Nevada or other day on which banking institutions are authorized or obligated to close in Nevada. · “Charter Documents” means constating documents and by-laws, and all amendments thereto; · “Consent” means any permit, license, approval, consent, order, right, certificate, judgment, writ, injunction, award, determination, direction, decree, authorization, franchise, privilege, grant, waiver, exemption and other concession or by-law, rule or regulation; · “Unit Price” means a price equal to 75% of the volume weighted average of the closing price (the “VWAP”) of Common Stock, for the ten (10) Banking Days immediately preceding the date of the Notice, as quoted on http://www.nasdaq.com/, or other source of stock quotes as agreed to by the parties; and · “Dollar” or “$” means the currency of the United States of America. ARTICLE 2 - THE STOCK ISSUANCE Section 2.1. STOCK ISSUANCE.
